Citation Nr: 0916260	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  03-28 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 
1970 to January 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim for service connection 
for a low back disorder.

In February 2006, the Board remanded the appeal to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO to obtain 
additional VA treatment records and to readjudicate the 
claim.

In February 2006, the Board remanded the Veteran's claim to 
determine whether he receives disability benefits from the 
Social Security Administration (SSA) and, if so, to obtain 
copies of those records; to seek clarification whether he 
wanted an RO hearing before a Decision Review Officer; to 
obtain any VA or private treatment records pertaining to his 
claimed low back disability that were not currently of 
record, with a particular request to ascertain when the 
Veteran began seeking treatment with the VA and to obtain 
outstanding VA treatment records related to the request for 
an August 2002 VA magnetic resonance imagining (MRI) study; 
and to complete other requested development.

On review of the claims file, the Board observes that the 
cited August 2002 MRI study was conducted at Danbury Hospital 
- not the VA Medical Center (VAMC) - and was ordered by the 
Veteran's private physician, T. N., M.D.  A treatment note 
dated in August 2002 that ordered the MRI is of record.  
Therefore, no further development regarding this MRI report 
is required.

However, in a written statement dated in March 2007, the 
Veteran indicated that he continued to receive treatment for 
his low back disorder from the VA Medical Center.  A review 
of the claims file indicates that no additional VA treatment 
records have been obtained and associated with the claims 
file.  Therefore, the claim must be remanded to obtain these 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In September 2006, the AMC received a written response from 
Social Security Administration that the Veteran was not 
receiving disability benefits, that there was no DIB folder, 
and that he was not receiving SSI (Supplemental Security 
Income), but the field office in Danbury had an SSI folder.  
However, in a private treatment report from T. N., M.D., 
dated in March 2007, the Veteran again indicated that he was 
on disability due to a longstanding spinal condition.  Where 
VA has actual notice of the existence of records held by SSA 
which appear relevant to a pending claim, VA has a duty to 
assist by requesting those records from SSA.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matters on appeal, and an 
additional attempt should be made to obtain the records and 
associate them with the claims folder.  

Finally, in correspondence dated in November 2007, the AMC 
asked the Veteran to clarify in writing whether he desired to 
have an RO hearing before a Decision Review Officer (DRO).  
No response was received from the Veteran or his 
representative.  The AMC/RO should make one final attempt to 
clarify whether the Veteran would like to testify at a DRO 
hearing.  However, the Board hereby notifies the Veteran that 
the VA's duty to assist him is not a one-way street; the 
Veteran also has an obligation to assist in the adjudication 
of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again attempt to 
obtain from the SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed low back 
disability.  Of particular interest are 
any VA treatment records prior to July 
2002 and from January 2005 to the present.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should make one final 
attempt to clarify whether the Veteran 
desires to have an RO hearing.  If so, the 
RO should schedule the Veteran for an RO 
hearing before a Decision Review Officer.  
A copy of the notice provided to the 
Veteran of any scheduled hearing should be 
placed in the claims file.  If the Veteran 
does not respond to the request for 
clarification within 60 days, such 
inaction will be considered as a negative 
response. 

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




